Citation Nr: 1302777	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-14 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Whether a rating decision in July 2005 was clearly and unmistakably erroneous in denying service connection for peripheral neuropathy of the upper extremities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the Veteran's claim of service connection for peripheral neuropathy of the bilateral upper extremities.  

That decision became final and the Veteran attempted to reopen the claim in April 2008.  Based on a finding that new and material evidence had not been received since the previous final denial in July 2005, the RO declined to reopen.  That decision is now final.

 The Veteran now asserts on appeal that the July 2005 rating decision contained clear and unmistakable error (CUE).

The Veteran requested in his substantive appeal that he be afforded a videoconference hearing before a Member of the Board.  He was scheduled to testify in a videoconference hearing from the RO in July 2009 but he failed without explanation to appear at the hearing.  His request for a hearing before the Board is deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2012).


FINDING OF FACT

The Veteran has not identified any specific error of law or fact in that part of the rating decision in July 2005 denying service connection for peripheral neuropathy of the upper extremities that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for such error.



CONCLUSION OF LAW

The Veteran has failed to raise a valid claim of clear and unmistakable error (CUE) in the July 2005 decision that declined to reopen the claim for service connection for peripheral neuropathy of the upper extremities.  38 C.F.R. § 3.105(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veterans Claims Assistance Act (VCAA) provides that VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

The VCAA is not applicable to when issue is CUE.  See 38 C.F.R. § 20.1411 (c) and (d).   Nevertheless, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.  The Veteran was provided during the course of the appeal with a Statement of the Case (SOC) in April 2009 showing the evidence considered and the reasons why the claim for CUE remained denied.  

The Veteran was afforded an opportunity to testify before the Board but he failed to appear for the scheduled hearing.  A medical examination is not required at this point because the issue on appeal is legal review of a prior RO decision; the Veteran's current symptomatology is accordingly not relevant to the issue before the Board.  

The Board finds that, under the circumstances, the RO has satisfied its duties to notify and assist the veteran, and that adjudication of the appeal at this point presents no risk of prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Legal Principles Pertaining to Clear and Unmistakable Error (CUE)

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  .  

There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made;" (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).  

Simply to allege that previous adjudications improperly weighed and evaluated evidence cannot rise to the stringent standard of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the statutes" or "failure to give due process" or other general, nonspecific claim of "error."  Fugo, 6 Vet. App. 40, 43-44.  Also, failure to address a specific rule or regulatory provision results in harmless error unless the outcome would be manifestly different.  Fugo, at 44.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 43-44.   Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).
 
The "benefit of the doubt rule" is not applicable to claims asserting CUE.  38 C.F.R. § 20.1411 (a) and (b).

Evidence and Analysis

The Veteran is service-connected for diabetes mellitus and for peripheral neuropathy of the bilateral lower extremities.  

A July 2005 RO rating decision, in relevant part, denied service connection for peripheral neuropathy of the upper extremities, based on a finding that the claimed disorder was not directly related to service and was not secondary to the service-connected diabetes mellitus.  The Veteran appears to assert on appeal that a VA examination in June 2005 had shown some doubt as to the etiology of his neuropathy, and that the RO's failure to resolve such doubt in his favor constituted CUE in the July 2005 decision.  

The June 2005 VA diabetes mellitus examination cited by the RO was of record at the time of the July 2005 rating decision.  During that examination the Veteran endorsed recent onset of numbness in the upper extremities with some pain in the hands; he denied history of carpal tunnel syndrome (CTS) to his knowledge.  The examiner performed a clinical examination and noted observations in detail, including electromyography (EMG) study to determine whether the upper extremity symptoms were secondary to a generalized diabetic polyneuropathy or CTS.  The examiner's final impression was neuropathy of the bilateral upper extremities, more likely caused by CTS rather than diabetic neuropathy.  The examiner stated that while EMG had shown evidence of both, it was also shown that CTS was more severe, and that the Veteran subjective description of his symptoms was more consistent with CTS than with diabetic neuropathy.
 
The June 2005 VA examination clearly expresses a medical opinion that the claimed neuropathy of the upper extremities is not likely related to the service-connected diabetes mellitus, and no competent evidence of record prior to the July 2005 decision leads to a contrary conclusion.  There is, accordingly, no evidence of factual error in the decision.  

To the degree that the Veteran now asserts the RO should have afforded him the benefit of the doubt, it is true that the July 2005 rating decision did not specifically cite the benefit-of-the-doubt rule.  However, review of the file does not lead to the conclusion that application of the benefit-of-the-doubt rule would manifestly have changed the outcome at the time it was made.  The VA examination cited by the Veteran is not equivocal.  Rather, it constitutes competent and uncontroverted medical evidence weighing against the claim with the examiner ultimately concluding that carpal tunnel rather than diabetes was the cause of the neuropathy.  The medical evidence was not in equipoise and the benefit-of-the-doubt rule was not triggered.  

The Veteran has not identified any specific error of law or fact in that part of the rating decision in July 2005 denying service connection for peripheral neuropathy of the upper extremities that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for such error.  The Board accordingly finds the CUE is not shown in that part of the July 2005 rating decision that denied service connection for peripheral neuropathy of the upper extremities and a finding of CUE in the July 2005 rating decision is not warranted.





ORDER

There was no clear and mistakable error in the July 2005 decision denying service connection for peripheral neuropathy of the upper extremities and the appeal is denied.    




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


